

	

		II

		109th CONGRESS

		1st Session

		S. 93 

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To increase the role of the Secretary of Transportation

		  in administering section 901 of the Merchant Marine Act, 1936, and for other

		  purposes.

	

	

		1.Transportation in american

			 vessels of government personnel and certain cargoesParagraph (2) of

			 section

			 901(b) of the Merchant Marine

			 Act, 1936 (46 U.S.C. App.

			 1241(b)(2)), is amended to read as follows:

			

				(2)(A)Notwithstanding any

				other provision of law, the Secretary of Transportation shall have the sole

				responsibility for designating a program as subject to the requirements of this

				subsection. Each department or agency that has responsibility for a program

				that is designated by the Secretary pursuant to the preceding sentence shall

				administer such program in accordance with regulations promulgated by the

				Secretary.

					(B)The Secretary of Transportation

				shall—

						(i)conduct an annual review of the

				administration of a program designated pursuant to subparagraph (A) as subject

				to the requirements of this subsection; and

						(ii)submit an annual report to Congress

				containing the results of the review described in clause (i).

						(C)The Secretary of Transportation shall

				prescribe regulations—

						(i)to carry out the provisions of this

				subsection; and

						(ii)to provide penalties and sanctions

				for violation of this subsection.

						.

		2.Conforming cargo

			 preference year to Federal fiscal yearSection 901b of the

			 Merchant Marine Act, 1936

			 (46 U.S.C. App.

			 1241f) is amended—

			(1)in subsection

			 (a)—

				(A)by striking

			 paragraph (2); and

				(B)in paragraph

			 (1)—

					(i)by

			 striking (a)(1) and inserting (a); and

					(ii)by

			 striking specified in subsection (b) and inserting

			 exported as described in subsection (b) in a fiscal year;

			 and

					(2)in subsection

			 (c)(2)—

				(A)by striking

			 calendar and inserting fiscal; and

				(B)by striking

			 for 12 month periods commencing April 1, 1986 and inserting

			 the 12-month period beginning on April 1 of each year before 2003, the

			 18-month period beginning on April 1, 2003, and each 12-month period beginning

			 on October 1 of 2004 and each year thereafter.

				

